869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Edward SUTTON, Petitioner-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 87-2186.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Petitioner, John Edward Sutton, appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the production of transcripts compiled during the course of related state criminal proceedings.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner was found guilty of one count of criminal sexual conduct in the third degree and was sentenced to a term of three to fifteen years imprisonment.  Upon the unsuccessful conclusion of his appeal before both the Michigan Court of Appeals and the Michigan Supreme Court, he filed a petition for a writ of habeas corpus in the District Court for the Eastern District of Michigan.  In support of his claim to that relief, he alleged that his conviction was invalid because the prosecution had:  1) improperly withheld exculpatory evidence from the defense;  2) failed to call a res gestae witness at trial who would have provided exculpatory evidence;  and 3) committed numerous acts constituting prosecutorial misconduct.  The district court, however, determined that those arguments were without merit and dismissed the petition for habeas relief.  Petitioner thereafter filed this appeal.


3
Based upon a careful review of the record, particularly the transcript of petitioner's trial, this court concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.  Accordingly, the motion for the production of transcripts is hereby denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.